DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The Application Data Sheet submitted 02/12/2019 lists application numbers 15/403,271 and 14/863,508 in the Domestic Benefit/National Stage Information as shown below:

    PNG
    media_image1.png
    474
    754
    media_image1.png
    Greyscale

However, neither 15/403,271 nor 14/863,508 is the application number of the instant application. Furthermore, no relationship is given between the instant application and applications 15/403,271 or 14/863,508.
Applicant has not properly claimed priority to any prior application. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in 
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
If Applicant successfully changes their claim to priority, it should be noted that the limitation of a layer of fabric having an upper fabric face and lower fabric face impregnated with a pressure sensitive adhesive is not supported by applications 15/403,271, 14/863,508 or provisional application 62/075,957. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 6 in Fig. 1B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: ¶ [0049] recites “line 2-2” but element 2-2 is not shown in Fig. 2A; ¶ [0060] recites “lower surface 604” but element 604 is not shown in Fig. 3B; and ¶ [0060] recites “lower fabric face 608” but element 608 is not shown in Fig. 3B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 8, 10-13, and 15-16
Claim 2 recites the limitation "CLCC" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "CLCC" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said formed multi-layered structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the tensile strength" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "said synthetic woven textile fiber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the tongue tear strength" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said formed multi-layered structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 contains the trademark/trade name “Kevlar”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In a synthetic fiber and, accordingly, the identification/description is indefinite.
Writing “Kevlar” with an upper case “K” is indicative of a trademark. If appropriate Applicant can consider using a lowercase “k”.
Claim 8 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is recommended that Application replace “the group” with “a group”.
Claim 10 recites the limitation "CLCC" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "CLCC" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said formed multi-layered structure" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the amount" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said synthetic woven textile fiber" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "said formed multi-layered structure" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "CLCC" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 contains the trademark/trade name “Kevlar”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a synthetic fiber and, accordingly, the identification/description is indefinite.
Writing “Kevlar” with an upper case “K” is indicative of a trademark. If appropriate Applicant can consider using a lowercase “k”.
Claim 16 recites the limitation "the floor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pickren et al. US 2017/0120557 A1 (“Pickren”) in view of Poulus US 2011/0020586 A1 (“Poulus”).
Regarding claims 1 and 9, Pickren teaches a removable traction mat comprising: a layer of CLCC (cross-linked-closed-cell ¶ [0005]) foam having an upper surface and a lower surface; a first adhesive layer comprising a first adhesive bonded to said lower surface; a layer of a synthetic woven textile fiber having an upper fabric face and lower fabric face, said upper fabric face of said layer of synthetic woven textile fiber bonded to said first adhesive layer; and a second adhesive layer comprising a second 
Pickren teaches the synthetic woven textile fiber has a tensile strength (ASTM D5035) of at least 2.8 lbs maximum force at break (direction 1) and 2.5 lbs maximum force at break (direction 2), and has a  tongue tear strength (ASTM D2261) of at least 1.0 lb-f (tear in warp direction) and 1.0 lb-f (tear in filling direction) (claim 4). Pickren teaches a specific example of the removable traction mat in Sample A which had a tensile strength of 44.5 lbs in direction 1 and 44.5 lbs in direction 2 and had an average tongue-tear strength of 3.5 lb-f (¶ [0056]).
Pickren does not teach the layer of synthetic woven textile fiber is impregnated with a pressure sensitive adhesive. However, Pickren does teach a pressure sensitive adhesive may be used to bond the upper fabric face of the layer of synthetic woven textile fiber to the lower surface of the CLCC foam (claim 11 and ¶ [0054]).
Poulus teaches a fabric material comprising a textile substrate, that may be woven (¶ [0087]), and a pressure sensitive adhesive whereby upon the application of pressure to one piece of the fabric material against another piece of fabric material causes the adhesion of the pieces of fabric (¶ [0004]). Poulus teaches the pressure sensitive adhesive may be a distinct coating on the surfaces of a substrate or alternatively, the pressure sensitive adhesive may be impregnated in the substrate such that the adhesive is present on at least one surface of the substrate (¶ [0007]). Poulus teaches that the pressure sensitive material may also be partly absorbed (impregnated) into the substrate surface so to provide tackiness at the surface (¶ [0050]). Poulus further teaches that the fabric material can be adhered to other materials that are not a fabric material (¶ [0084]).
Therefore, given the teachings of Poulus, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to bond the upper fabric face 
Regarding claims 2 and 10, Pickren in view of Poulus teach the removable traction mat of claim 1 and 9, as described above. Pickren teaches examples of the CLCC foam suitable for making the removable traction mat including ethylene vinyl acetate foam, ethylene-olefin inter-polymers foam, olefin block copolymers foam, polyolefin foam, cross-linked polyethylene foam (¶ [0029]), and polyethylene-based polyolefin elastomer foam (claim 2).
Regarding claims 3 and 11, Pickren in view of Poulus teach the removable traction mat of claim 1 and 9, as described above. Pickren teaches the amount of CLCC foam used is between about 30% and 90% of the weight of the formed multi-layered structure assembly (¶ [0029]).
Regarding claim 4, Pickren in view of Poulus teach the removable traction mat of claim 1 and 9, as described above. As described above, Pickren teaches the synthetic woven textile fiber has a tensile strength (ASTM D5035) of at least 2.8 lbs maximum force at break (direction 1) and 2.5 lbs maximum force at break (direction 2), and has a tongue tear strength (ASTM D2261) of at least 1.0 lb-f (tear in warp direction) and 1.0 lb-f (tear in filling direction) (claim 4).
Regarding claims 5 and 12
Regarding claims 6 and 13, Pickren in view of Poulus teach the removable traction mat of claim 1 and 9, as described above. Pickren teaches a thickness of between about 3 millimeters and 10 millimeters is preferred for the layer of CLCC foam (¶ [0046]).
Regarding claims 7 and 14, Pickren in view of Poulus teach the removable traction mat of claim 1 and 9, as described above. Pickren teaches a thickness of between about 0.1 millimeters and 0.5 millimeters is preferred for the layer of synthetic woven textile fiber (¶ [0046]). 
Regarding claims 8 and 15, Pickren in view of Poulus teach the removable traction mat of claim 1 and 9, as described above. Pickren teaches examples of synthetic woven textile fibers include polyester, acetate, acrylic, Kevlar, latex, nylon, rayon, and spandex (¶ [0047]).
Regarding claim 16, Pickren in view of Poulus teach the removable traction mat of claim 1 and 9, as described above. Pickren teaches the substrate is a flat surface associated with a recreational vehicle (claim 23). Pickren further teaches the mat is specifically attached to the floor of ATV (¶ [0029]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 15-21, 24, 30-33, and 36-38 of U.S. Patent No. US 10,166,745 B2 (‘745) in view of Poulus US 2011/0020586 A1 (“Poulus”). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding instant claim 1, ‘745 recites in claims 1, 15-16, 30-31, and 36 a removable cross-linked-closed-cell foam traction mat comprising:
a layer of cross-linked-closed-cell foam having an upper foam surface and a lower foam surface;
a layer of synthetic woven textile fiber having an upper fiber surface and a lower fiber surface, the upper fiber surface of the layer of synthetic woven textile fiber bonded to the lower foam surface of the cross-linked-closed-cell foam
‘745 does not specifically recite the layer of fabric is impregnated with a pressure sensitive adhesive. However, ‘745 does recite in claim 11 a pressure sensitive adhesive may be used to bond the upper fabric face of the layer of synthetic woven textile fiber to the lower surface of the cross-linked-closed-cell foam.
Poulus teaches a fabric material comprising a textile substrate and a pressure sensitive adhesive whereby upon the application of pressure to one piece of the fabric material against another piece of fabric material causes the adhesion of the pieces of fabric (¶ [0004]). Poulus teaches the pressure sensitive adhesive may be a distinct coating on the surfaces of a substrate or alternatively, the pressure sensitive adhesive may be impregnated in the substrate such that the adhesive is present on at least one surface of the substrate (¶ [0007]). Poulus teaches that the pressure sensitive material may also be partly absorbed (impregnated) into the substrate surface so to provide tackiness at the surface (¶ [0050]). Poulus teaches that woven substrates may be used in forming the fabric material (¶ [0087]). Poulus further teaches that the fabric material can be adhered to other materials that are not a fabric material (¶ [0084]).
Therefore, given the teachings of Poulus, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to bond the upper fabric face of the layer of fabric to the lower surface of the CLCC foam layer by impregnating the synthetic woven textile fiber with the pressure sensitive adhesive, as taught by Poulus, rather than utilizing a pressure sensitive adhesive layer, as taught by ‘745, because Poulus teaches the variable may suitably be selected as the mode of adhesion.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the mode of 
Regarding instant claim 2, ‘745 recites in claims 2, 17, 24, 32 and 37 the cross-linked-closed-cell foam is selected from the group consisting of polyethylene-based polyolefin elastomer foam, ethylene vinyl acetate foam, ethylene-olefin inter-polymers foam, olefin block copolymers foam, polyolefin foam, cross-linked polyethylene foam.
Regarding instant claims 3, ‘745 recites in claims 3, 15, 18, 30, 31 and 36 the foam weight of the cross-linked-closed-cell foam is about 30% and 90% of the weight of the formed multi-layered structure assembly.
Regarding instant claim 4, ‘745 recites in claims 4 and 19 the tensile strength (ASTM D5035) of the layer of synthetic woven textile fiber is at least 2.8 lbs maximum force at break (direction 1) and 2.5 lbs maximum force at break (direction 2), and has a tongue tear strength (ASTM D2261) of at least 1.0 lb-f (tear in warp direction) and 1.0 lb-f (tear in filling direction).
Regarding instant claim 5, ‘745 recites in claims 5, 15, 20, 30, 31, and 36 the fiber weight of the layer of synthetic woven textile fiber is about 2% to 30% of the structure weight.
Regarding instant claim 6, ‘745 teaches in claims 15, 30, 31, and 36 the layer of cross-linked-closed-cell foam having a foam thickness of between about 3 and 10 millimeters.
Regarding instant claim 7, ‘745 teaches in claims 15, 30, 31 and 36 the layer of synthetic woven textile fiber having a fiber thickness of between about 0.1 and 0.5 millimeters. 
Regarding instant claim 8, ‘745 teaches in claims 6, 21, 33 and 38 the synthetic woven textile fibers is selected from the group consisting of acetate, acrylic, Kevlar, latex, nylon, polyester, rayon, and spandex. 
Claims 1-4, 6-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. US 10,239,283 B2 (‘283) in view of Poulus US 2011/0020586 A1 (“Poulus”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claims 1, 3, 4, 6-7, 9, 11, and 13-14, ‘283 recites in claim 1 a removable fiber-reinforced traction mat comprising: 
a layer of cross-linked-closed-cell foam having an upper surface and a lower surface, said layer of cross-linked-closed-cell foam having a thickness between about 2 and 15 millimeters and constituting between about 30% and 90% by weight of said composite; 
a first adhesive layer comprising a first adhesive bonded to said lower surface; 
a layer of a synthetic woven textile fiber having a tensile strength of at least 2.8 lbs maximum force at break (direction 1) and a tongue tear strength of at least 1.0 lb-f (tear in warp direction) and 1.0 lb-f (tear in filling direction) and further having an upper fabric face and lower fabric face, said layer of synthetic woven textile fiber having a thickness between 0.1 and 1.0 millimeters and said upper fabric face of said layer of synthetic woven textile fiber bonded to said first adhesive layer; and 
a second adhesive layer comprising a second adhesive bonded to said lower fabric face thereby forming a composite and attached to a substrate.
‘283 does not specifically recite the first adhesive layer is a pressure-sensitive adhesive. However, ‘283 recites in col. 9, lines 26-35 an example of adhesive is a pressure-sensitive adhesive. It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a pressure-sensitive adhesive as the first adhesive, because it would have been choosing the only adhesive example listed, which would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E). 
‘283 does not specifically recite the layer of fabric is impregnated with a pressure sensitive adhesive.
Poulus teaches a fabric material comprising a textile substrate and a pressure sensitive adhesive whereby upon the application of pressure to one piece of the fabric material against another piece of fabric material causes the adhesion of the pieces of fabric (¶ [0004]). Poulus teaches the pressure sensitive adhesive may be a distinct coating on the surfaces of a substrate or alternatively, the pressure sensitive adhesive may be impregnated in the substrate such that the adhesive is present on at least one surface of the substrate (¶ [0007]). Poulus teaches that the pressure sensitive material may also be partly absorbed (impregnated) into the substrate surface so to provide tackiness at the surface (¶ [0050]). Poulus teaches that woven substrates may be used in forming the fabric material (¶ [0087]). Poulus further teaches that the fabric material can be adhered to other materials that are not a fabric material (¶ [0084]).
Therefore, given the teachings of Poulus, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to bond the upper fabric face of the layer of fabric to the lower surface of the cross-linked-closed-cell foam layer by impregnating the synthetic woven textile fiber with the pressure sensitive adhesive, as taught by Poulus, rather than utilizing an adhesive layer, as taught by ‘283, because Poulus teaches the variable may suitably be selected as the mode of adhesion.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the mode of adhesion would be useful in the synthetic woven textile fiber layer of the removable traction mat of ‘283 and possess the benefits taught by Poulus.  See MPEP 2143.I.(B).
Regarding instant claims 2 and 10, ‘283 recites in claim 2
Regarding instant claims 8 and 15, ‘283 recites in claim 4, the synthetic woven textile fiber is selected from the group consisting of acetate, acrylic, Kevlar, latex, nylon, polyester, rayon, and spandex.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7,416,236 B2 teaches a composite liner comprising a fabric layer disposed on or within a resilient layer and optionally a layer of flexible or rigid foam.
US 2004/0189042 A1 teaches a soft cover for a vehicle comprising a foam composite comprising a flexible foam layer and a protective bottom layer.
GB 1,013,941 teaches a flexible material comprising a carrier or reinforcing layer formed of synthetic fiber and impregnated with an adhesive.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.R.H./
Examiner, Art Unit 1786                                                                                                                                                                                          
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786